Citation Nr: 1601246	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  06-35 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  He died in December 1977, and the appellant is his surviving spouse as indicated by an April 1978 administrative decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2010, the Board determined that new and material evidence had been received to reopen the claim of service connection for the cause of the Veteran's death, and remanded the claim for further development. 

In February 2012, the Board denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a February 2013 Joint Motion for Remand (JMR) and February 2013 Court Order, the Board's decision was vacated and remanded for compliance with instructions in the JMR.

The Board remanded the appellant's claim in October 2013 for additional development in accordance with the JMR.  In an August 2014 decision, the Board denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant filed a timely appeal to the Court.  Per an April 2015 JMR and Court Order; the Board's decision was vacated and remanded for compliance with instructions in the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR agreed that the August 2014 Board decision should be vacated and remanded because, in part, the Board erred by failing to ensure that the appellant was afforded an adequate VA medical opinion that comports with Court guidelines as set forth in Polovick v. Shinseki, 23 Vet.App. 48 (2009).  

The appellant asserts that service connection for the cause of the Veteran's death is warranted.  Service connection was not in effect for any disability at the time of the Veteran's death.  The Veteran died on December [redacted], 1977.  The causes of death listed on the certificate of death were cardio respiratory arrest due to, or as a consequence of astrocytoma.  The record establishes that the Veteran served in the Republic of Vietnam.  Thus, exposure to an herbicide agent such as Agent Orange is presumed.  See 38 C.F.R. § 3.307(a) (6) (iii) (2015).  

The parties to the April 2015 JMR indicated that specifically, pursuant to the Court's guidelines set forth in Polovick v. Shinseki, 23 Vet.App. 48 (2009), the November 2013 VA opinion was inadequate because the report shows that the examiner solely relied on the information contained in the Veteran's file and the Agent Orange Update 2010 (AO Update) as support for the opinion.  The parties noted that the VA examiner opined negatively as to a relationship between the Veteran's brain astrocytoma (cancer) and his exposure to herbicides during service, and in providing rationale in support of the opinion, the VA examiner's explanation plainly reflects a finding against evidence of direct service connection solely because the statistical correlation between Agent Orange and the cancer does not support presumptive service connection.  

The JMR parties noted that in Polovick v. Shinseki, in finding the VA examination (which had also relied on the information contained in the AO Update) was inadequate for evaluation purposes, the Court cautioned that there was: 

no discussion of whether Mr. Polovick himself experienced any risk factors for the development of glioma, whether the time lag between exposure to Agent Orange and development of his brain tumor was consistent with the amount of time generally noted for tumor development, or why the [Armed Forces Institute of Pathology] physicians found the conclusions reached by Agent Orange Updates to be persuasive. 

23 Vet. App. at 55 (citing Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (providing examples of points that may be discussed in a direct service connection examination report)).  The parties indicated that the Court found, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick, supra at 55.  The parties respectfully submitted that the Court should remand this case so that the Board can secure and consider an additional opinion, which comports with Polovick v. Shinseki, Id.  

The parties further agreed that by relying on the 2013 medical opinion to deny the claim, the Board failed to ensure compliance with its prior October 2013 remand instruction.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  Thus, the Board finds that VA should obtain an additional medical opinion that comports with Polovick v. Shinseki.   

The JMR parties also noted that following issuance of the November 2013 VA medical opinion, the appellant submitted additional arguments in December 2013, and requested a medical opinion to determine whether there was a possibility that the Veteran was also suffering from additional problems that could have led to his cause of death due to his exposure to Agent Orange including heart disease.  The Board acknowledged appellant's December 2013 arguments, but found there was no indication of record, other than the appellant's bald contentions, that the Veteran had these conditions to include ischemic heart disease, PTSD, or ALS which caused his death.  The JMR parties agreed that the Board failed to fully address the appellant's request for an additional medical opinion, when it was required to assess whether there was a reasonable possibility that a medical opinion would aid in substantiating her claim.  The JMR parties indicated that given the fact that ischemic heart disease is one of the diseases associated with herbicide exposure, there may be a legitimate question as to whether the Veteran's heart disease was underdiagnosed or whether it may have been aggravated by the Veteran's service-connected diabetes.  

The JMR parties agreed that the Board failed to determine whether the evidence of record indicated a reasonable possibility that a medical opinion on the Veteran's heart disease would aid in substantiating appellant's claim by showing that condition contributed to the Veteran's death and such failure renders the Board's reasons and bases inadequate as to this duty to assist matter.  Thus, the Board finds that VA should obtain a medical opinion that addresses these theories.  

The JMR parties also noted that in the August 2014 decision, the Board found in a conclusory manner that the appellant's request for a Board hearing was withdrawn and cited to 38 C.F.R. § 20.704(d)).  However, the parties agreed that the Board failed to provide an adequate statement of reasons or bases for this determination.  The parties noted that the appellant requested a hearing before the Board in the November 2006 substantive appeal; a hearing was scheduled for August 6, 2009; one week prior to the hearing, on July 30, 2009, VA received appellant's request to reschedule her hearing because she was still gathering information; and in March 2010, the appellant submitted the records and stated that she finally received her husband's medical records from the last few years of his life.  The parties indicated that the appellant's rescheduling request was received by VA, but was neither granted, nor denied by VA.  
The Board finds that the appellant did not withdraw the Board hearing request and therefore, the appellant should be afforded a hearing before the Board on this issue.  It is a basic principle of Veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the November 2013 VA physician (or if no longer available, a suitable replacement) to prepare an addendum medical opinion to the November 2013 medical opinion.  The VA physician should respond to the following:  

(a)  Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's astrocytoma either began during or was otherwise caused by his military service, to include as a result of his presumed exposure to herbicides?  Why or why not?     

The VA examiner should specifically discuss whether the Veteran himself experienced any symptoms or risk factors for the development of astrocytoma during active service, whether the time lag between the Veteran's exposure to Agent Orange and his development of astrocytoma (approximately eight years) was consistent with the amount of time generally noted for tumor development, and whether the conclusions reached by Agent Orange Updates are persuasive.   

(b)  Is it at least as likely as not (i.e., 50 percent probability or greater) that either ischemic heart disease or posttraumatic stress disorder (PTSD) was either a principal or contributing cause of the Veteran's death?  Why or why not? 

2.  Contact the appellant and determine whether she continues to desire to testify at a Board hearing.  If she expresses such a desire, schedule a Board hearing.  

3.  Readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




